       Case 2:18-cv-00028-KS-MTP Document 74 Filed 01/28/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA, as subrogee
of Burroughs Diesel, Inc.                                                            PLAINTIFF

VERSUS                                                 CIVIL ACTION NO.: 2:18cv28-KS-MTP

BAKER PETROLITE, LLC, et al.                                                     DEFENDANTS


                                            ORDER

       THIS MATTER came before the Court on Plaintiff’s Motion to Compel the Depositions

of Brent Garrett and Fred Meyers [68]. The court having carefully considered the motion, finds

that it should be GRANTED. The depositions should proceed as scheduled.

       The discussions had between the deponents and other parties and third parties as well as

the matters they observed are plainly discoverable. That a lawyer is somehow in the loop does not

clothe every fact or impression with protection. Even if the court were to extend the work product

protection to the degree movant asserts, there is substantial need for the information sought.

Moreover, that the information sought may or may not ultimately be admissible is not a sufficient

basis for denying the discovery sought.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Motion [68] is hereby

GRANTED as to the request to compel depositions. The demand for costs and expenses in

preparing the Motion remains under advisement.

       SO ORDERED this 28th day of January, 2019.

                                             s/ Michael T. Parker
                                             United States Magistrate Judge
